Affirmed and Opinion Filed June 28, 2021




                                      In the
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-20-00016-CV

                   IN RE: CHRISTOPHER WAYNE GREEN

               On Appeal from the Criminal District Court No. 1
                            Dallas County, Texas
                    Trial Court Cause No. CV-1970004-H

                         MEMORANDUM OPINION
                   Before Justices Schenck, Reichek, and Carlyle
                            Opinion by Justice Carlyle
      Christopher Green appeals the trial court’s judgment declaring him a

“sexually violent predator” (SVP) subject to civil commitment. See TEX. HEALTH &

SAFETY CODE §§ 841.003, .081. We affirm in this memorandum opinion. See TEX.

R. APP. P. 47.4.

      Mr. Green has two convictions for sexually violent offenses against teenage

girls—aggravated sexual assault in 1996 and sexual assault of a child in 2015.

See TEX. HEALTH & SAFETY CODE § 841.002(8); TEX. PENAL CODE §§ 22.011, .021.

Before Mr. Green finished serving his sentence for the 2015 conviction, the State

filed a petition alleging he is an SVP subject to civil commitment upon release from

prison. See TEX. HEALTH & SAFETY CODE §§ 841.003, .041, .081.
        In a suit to commit a person as an SVP, the State must prove beyond a

reasonable doubt that the person: (1) “is a repeat sexually violent offender”; and (2)

“suffers from a behavioral abnormality that makes the person likely to engage in a

predatory act of sexual violence.” Id. §§ 841.003(a), .062(a). At trial, the State

established the first element by introducing evidence of Mr. Green’s convictions and

sentences. See id. § 841.003(b).1 To satisfy the second element, the State relied on

expert testimony from Dr. Jason Dunham, who opined that Mr. Green suffers from

a behavioral abnormality that makes him likely to engage in a predatory act of sexual

violence.

        Mr. Green testified at the trial and denied many of the allegations underlying

his previous sexual-assault convictions. He also denied allegations of other violent

crimes, for which he was arrested but never convicted. Although he admitted he is

sexually attracted to young, teenage girls, he denied using violence against his

victims, and he testified he does not believe he is an SVP.

        The jury concluded otherwise, and the trial court entered judgment both

declaring that Mr. Green is an SVP and ordering his civil commitment upon release

from prison.




    1
      The trial court granted the State’s motion for a partial directed verdict on the first element and
instructed the jury that Mr. Green is a “repeat sexually violent offender.” Mr. Green does not challenge that
ruling on appeal.
                                                    –2–
        THE TRIAL COURT DID NOT REVERSIBLY ERR BY ALLOWING DR. DUNHAM TO
               REVEAL A NON-TESTIFYING EXPERT’S CONCLUSIONS

      Mr. Green first challenges the trial court’s decision to allow Dr. Dunham to

testify about a report authored by a non-testifying expert. We review a trial court’s

evidentiary rulings for abuse of discretion and will reverse only if an erroneous

ruling probably caused an improper judgment. In re Commitment of Mendoza, No.

05-18-01202-CV, 2019 WL 5205710, at *9 (Tex. App.—Dallas Oct. 16, 2019, pet.

denied) (mem. op.) (citing TEX. R. APP. P. 44.1).

      The State asked Dr. Dunham what records he reviewed and relied upon in

forming his opinion. Among other items, Dr. Dunham identified a report written by

another doctor who evaluated Mr. Green. Before Dr. Dunham revealed that the other

doctor also concluded Mr. Green suffers from a behavioral abnormality, Mr. Green

objected that testimony concerning the report was hearsay. The trial court overruled

that objection, and Mr. Green asked for a limiting instruction, which the trial court

provided both at the time of Dr. Dunham’s testimony and in its charge. The court

explained that it admitted hearsay from the report through Dr. Dunham’s expert

testimony “only for the purpose of showing the basis of the expert’s opinion” and

instructed that the hearsay could not “be considered as evidence to prove the truth

of the matter asserted.”

      Mr. Green argues on appeal that Dr. Dunham’s testimony violated his right to

due process because it deprived him of an opportunity to cross-examine the non-


                                        –3–
testifying doctor and determine the basis for that doctor’s opinion. He further argues

that the non-testifying doctor’s opinion was “prepared in advance of litigation” and

“lacks any independent guarantee of trustworthiness.” But he did not raise those

objections in the trial court and has not preserved them for our review. See TEX. R.

APP. P. 33.1(a); In re Commitment of Millar, No. 05-18-00706-CV, 2019 WL

3162463, at *2 (Tex. App.—Dallas July 16, 2019, no pet.) (mem. op.).

      Regardless, nothing in the record suggests the jury ignored the trial court’s

limiting instruction. Thus, even if the trial court abused its discretion by allowing

Dr. Dunham to reveal the non-testifying expert’s opinion, any error was harmless.

See Mendoza, 2019 WL 5205710, at *9.

 THE TRIAL COURT DID NOT REVERSIBLY ERR BY ALLOWING MR. GREEN TO TESTIFY
                   THAT HE DOES NOT BELIEVE HE IS AN SVP

      During his testimony, the State asked Mr. Green whether he believed he was

an SVP. Mr. Green’s counsel objected that the question called for speculation, that

Mr. Green was not an expert, that “[i]t’s a legal definition that requires an expert

opinion,” and that the question was misleading. The trial court overruled those

objections, and Mr. Green testified that he did not believe he was an SVP.

      Mr. Green contends the trial court abused its discretion by allowing his

opinion testimony, because he was not qualified to offer an opinion as either an

expert or a lay person. Assuming without deciding both that Mr. Green preserved an




                                         –4–
objection to his ability to offer a lay opinion and that the trial court abused its

discretion by allowing him to provide one, we conclude any error was harmless.

      Mr. Green’s opinion was the only one offered to contradict the State’s expert.

Thus, the testimony arguably benefitted Mr. Green. In any event, there is no basis in

the record to conclude that allowing the opinion probably caused an incorrect

judgment. See Mendoza, 2019 WL 5205710, at *9.

  THE TRIAL COURT DID NOT REVERSIBLY ERR BY INFORMING THE VENIRE MEMBERS
     THAT MR. GREEN COULD CALL AN EXPERT WITNESS FUNDED BY THE STATE

      During voir dire, the State asked potential jurors questions exploring their

attitudes about expert witnesses. When the State asked whether “[a]nybody takes

issue with an expert being paid,” one venireperson said, “I just ask who is paying

them.” The State asked whether that would affect the expert’s credibility, and the

venireperson responded: “I think more like it could create a bias, like do both teams

agree that he’s been paid[?]” The State responded that, “[i]n these cases everyone

has the ability to call an expert,” and the trial court interjected: “You’ve been told

that the State of Texas is providing the Petitioner lawyers and the Respondent

lawyers. So obviously whether it’s the Petitioner or the Respondent the State of

Texas will be paying [the expert].”

      Mr. Green contends that, by telling the jury either party could call an expert

funded by the State, it created an expectation in the jury’s mind that Mr. Green would

call an expert, thus shifting the burden to him to produce evidence rebutting the


                                         –5–
State’s proof. We review whether a trial court made an improper comment during

voir dire as a question of law, viewing the comment in the context of the entirety of

voir dire. In re Commitment of Wirtz, 451 S.W.3d 462, 470 (Tex. App.—Houston

[14th Dist.] 2014, no pet.). To preserve error based on a comment made during voir

dire, a party must timely object and request a curative instruction, unless an

instruction cannot render the comment harmless. See id.; see also In re Commitment

of Stuteville, 463 S.W.3d 543, 557 (Tex. App.—Houston [1st Dist.] 2015, pet.

denied).

      Mr. Green objected to the allegedly improper comments when they were

made, but he did not request a curative instruction to mitigate the impression he

contends the comments gave the jury. He argues on appeal that no instruction could

cure the prejudice resulting from the allegedly improper comments. We disagree.

The trial court could have explained that, although Mr. Green had the option to call

an expert, he had no obligation to do so, and the State retained the burden of proving

his status as an SVP beyond a reasonable doubt.

      But even if we assume without deciding that Mr. Green preserved the issue,

we discern no error here. We have held that commenting on a respondent’s failure to

produce an expert witness does not improperly shift the burden of proof. See In re

Commitment of Johnson, No. 05-17-01171-CV, 2019 WL 364475, at *8–9 (Tex.

App.—Dallas Jan. 30, 2019, no pet.) (mem. op.). It follows that neither the State nor



                                         –6–
the trial court improperly shifted the burden by suggesting during voir dire that Mr.

Green could call an expert witness at the trial.

      In any event, the trial court properly instructed the jury—during voir dire,

before closing arguments, and in its charge—that the State had the burden of proof.

Nothing in the record suggests the jury reached an incorrect verdict because it

learned during voir dire that Mr. Green had the option of calling an expert witness

funded by the State. Accordingly, even if improper, the comments would not warrant

reversal. See TEX. R. APP. P. 44.1(a).

 THE TRIAL COURT DID NOT REVERSIBLY ERR BY DENYING MR. GREEN’S REQUEST TO
                      INCLUDE A TEN-VOTE INSTRUCTION

      Finally, Mr. Green contends the trial court erred by denying his request for an

instruction that ten out of twelve jurors could vote to render a verdict in his favor,

while a verdict against him would require unanimity. After the trial, the supreme

court issued an opinion explaining that a respondent in a civil-commitment case is

entitled to a ten-vote instruction upon request. See In re Commitment of Jones, 602

S.W.3d 908, 913 (Tex. 2020). The State appropriately acknowledges that the trial

court erred by denying the requested instruction, but it argues the error was harmless.

We agree.

      In Jones, the supreme court explained that where, as here, the record shows

the jury reached a unanimous verdict, the trial court’s failure to provide a ten-vote

instruction is harmless. See id. at 915.


                                           –7–
     We affirm the trial court’s judgment.




                                         /Cory L. Carlyle/
200016f.p05                              CORY L. CARLYLE
                                         JUSTICE




                                      –8–
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                   JUDGMENT

IN RE: CHRISTOPHER WAYNE                       On Appeal from the Criminal District
GREEN                                          Court No. 1, Dallas County, Texas
                                               Trial Court Cause No. CV-1970004-
No. 05-20-00016-CV                             H.
                                               Opinion delivered by Justice Carlyle.
                                               Justices Schenck and Reichek
                                               participating.

       In accordance with this Court’s opinion of this date, the judgment of the trial
court is AFFIRMED.


Judgment entered this 28th day of June, 2021.




                                         –9–